ORDER

PER CURIAM.
AND NOW, this 22nd day of July, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to petitioner’s remaining issue. The issues, rephrased for clarity, are:
*114a. Whether the Superior Court erred in holding the Orphan’s Court’s orders to sell the estate’s real estate were not appealable because they were not final orders pursuant to Pa.R.A.P. 341 and 342, where the appeal was taken prior to the executors’ accounting and order of final distribution.
b. Whether the Superior Court erred in holding the Orphan’s Court’s orders to sell real estate were not appealable prior to the executors’ accounting and final distribution for not being collateral orders under Pa. R.A.P. 313.